DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 17-18 and 21-23, 25-33, 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues features of the Wiechmann et al. reference, however, this reference is not being used in the current rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 15,17-18, 21-23, 25-27, 33, and 35-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (US 2017/0276962).
 
Referring to claims 15 and 36, Zhao discloses an intraocular lens component, comprising: an anterior side comprising an anterior optical surface disposed across an optical axis of the lens component(see annotation of Fig. 22 below); a posterior side comprising a posterior optical surface disposed across the optical axis(see annotation of Fig. 22 below); a peripheral portion having an anterior portion coupled to the anterior side and a posterior portion coupled to the posterior side, the peripheral portion coupling the anterior side to the posterior side of the intraocular lens component(see annotation of Fig. 22 below, the peripheral portion extends around the circumference of the lens); and an array of marks/a non-textual geometric shape (see marks in Figs. 22A-22B, there are marks that are centered on a perpendicular axis and at least one additional mark, both counterclockwise and clockwise) configured to provide simultaneous confirmation of orientation about an optical axis and a perpendicular axis relative to the optical axis, wherein the array of marks/a non-textual geometric shape comprise a plurality of marks centered on the perpendicular axis and at least one additional mark offset circumferentially from the perpendicular axis in one of a clockwise direction or a counterclockwise direction with the anterior side facing an observer and offset circumferentially in the other of the clockwise direction or the counterclockwise direction with the posterior side facing the observer(Figs. 22A-22B).
Referring to claim 17, Zhao discloses wherein the array of marks comprises a first mark disposed on a first side of the anterior optical surface and a second mark disposed on a second side of the anterior optical surface, the second mark disposed opposite the first mark(Figs. 22A-22B).
Referring to claim 18, Zhao discloses wherein the array of marks comprises an array of dots(Fig. 22B).
Referring to claim 21, Zhao discloses wherein the array of marks is disposed on or in the anterior side(Fig.22A).
Referring to claim 22, Zhao discloses wherein the array of marks is disposed on or in the peripheral portion(see some of the marks extending onto the peripheral portion, see annotation below Fig. 22A-22B).
Referring to claim 23, Zhao discloses wherein the array of marks is disposed on or in the posterior side(Fig. 22B).
Referring to claim 25, Zhao discloses wherein the intraocular lens component comprises different optical powers along different perpendicular axes relative to the optical axis to correct astigmatism (paragraph 16 discloses the multi-zonal lens body having a plurality of optical zone, and astigmatism correction).
Referring to claim 26, Zhao discloses wherein the array of marks is configured to facilitate alignment of the perpendicular axis of the IOL with a meridian of an eye of a patient to orient the intraocular lens component to correct astigmatism(paragraphs 15-16 discloses alignment markings).
Referring to claim 27, Zhao discloses wherein the intraocular lens component is a monofocal toric lens(paragraph 43).
Referring to claim 33, Zhao discloses wherein the array of marks is formed on the posterior side(Fig. 22B).
Referring to claim 35, Zhao discloses wherein the array of marks comprises an array of circular features(marks are dots, and therefore circular).
Referring to claim 37, Zhao discloses wherein a portion of the non-textual geometric shape is disposed on the perpendicular axis and another portion of the non-textual geometric shape is offset circumferentially from the perpendicular axis and configured to point in one of the clockwise or counterclockwise direction depending on the orientation of the intraocular lens component about the perpendicular axis(Figs. 22A-22B).

    PNG
    media_image1.png
    986
    822
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0276962)  in view of Jain et al. (US 2011/0118836).

Referring to claim 28, Zhao discloses an intraocular lens with markings and the optic having multifocal regions(paragraph 16).
Zhao lacks a detailed description of the intraocular lens component being a power changing lens.
Jain et al. discloses an intraocular lens with an optic that can be accommodating (power changing) for the purpose of providing varying optical power in response to ocular forces (paragraph 23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the intraocular lens of Zhao to be power changing as taught in Jain et al. in order to vary the optical power in response to ocular forces. It would only take routine skill in the art to have the lens of Zhao be an accommodating lens to vary optical power needed by the patient.

Claims 29-32 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0276962) in view of Jain et al. (US 2011/0118836) as applied to claim 28 above, and further in view of Christie et al. (US 4,932,966). 
 
Referring to claims 29 and 38, as modified in claim 28 above, Modified Zhao discloses an intraocular lens that comprises a deformable material (paragraphs 10-11).
Jain et al. discloses an intraocular lens system that can be dual optics (paragraph 23).
The combination of Zhao and Jain et al. lacks a detailed description of wherein the anterior side comprises a deformable membrane, the posterior side comprises an optic, and a fluid-filled cavity is disposed between the deformable membrane and the optic.
Christie et al. teaches an optical system(Figs. 6 and 9) that comprises an anterior side that comprise a deformable membrane (50), the posterior side comprising an optic (54) and a fluid filled cavity disposed between the deformable membrane and the optic (53/56, and col. 3 lines 34-47) for the purpose of providing a lens that comprises a membrane that changes in curvature and the optic is axially displaced in response to force applied to the force transmitting area in order to provide accommodation to the lens (col. 3 lines 34-47) and thus provide the patient with optimal vision correction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the optic as taught in modified Zhao and Jain et al. to comprise a membrane, optic and fluid filled cavity as taught in Christie et al. in order to provide optimal vision correction to the patient. This would only require routine skill in the art as the prior art teaches that the lens can be accommodating and a dual optic system.
Referring to claim 30, as modified in claim 29 above, Zhao discloses wherein the array of marks is disposed on or in the optic(Figs.22A-22B).
Referring to claim 31, as modified in claim 29 above, Zhao discloses wherein the array of marks is disposed on the posterior optical surface(Fig. 22B).
Referring to claim 32, as modified in claim 29 above, Zhao discloses wherein the optic is a toric lens (paragraph 43).
Referring to claim 39, as modified in claim 29 above, Zhao discloses wherein the non-textual geometrical shape is disposed on the posterior optical surface(Fig. 22B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774